                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


  KATHY and BOB HOWLETT,
                                                  CV 18–06–M–DLC
                      Plaintiff,

        vs.                                        ORDER

  GYRUS ACMI, LP; GYRUS ACMI,
  LLC; GYRUS ACMI, INC.; and
  DOES 1 through 10,

                      Defendants.

      Before the Court is the parties’ Stipulation for Dismissal with Prejudice.

(Doc. 52.)

      IT IS ORDERED that this matter is dismissed with prejudice, each party to

bear its own costs.

      DATED this 3rd day of April, 2020.
